As I  would sustain the appellant's sole objection, I respectfully dissent from the majority decision. A nunc pro tunc entry is limited to situations where the trial court is correcting clerical errors or where the court is clarifying an earlier order and may not be used by the court to change a prior judgment entry. Assoc. Estates Corp. v. City ofCleveland (Aug. 5, 1999), Cuyahoga App. No. 75958, unreported. I believe that the facts in this case demonstrate that the trial court's nunc protunc entry was an attempt to change a prior order, not merely a correction of a clerical error.